Citation Nr: 1107706	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1962 to March 1964.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In August 2010, the Board remanded the above issue 
for further evidentiary development.  As will be further 
explained below, this development having been achieved, the issue 
is now ready for appellate review.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with PTSD as 
defined by the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM 
IV) at any time during the pendency of the appeal.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in September 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The letter also satisfies the 
38 C.F.R. § 3.304(f)(4) (2010) guidelines for developing PTSD 
claims based on personal assaults.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The September 2006 letter 
provided this notice to the Veteran.  

The Board observes that the September 2006 letter was sent to the 
Veteran prior to the August 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the September 
2006 letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. §§ 3.159(b), 3.304(f)(4), and Dingess, supra.  
Moreover, the Board finds that the subsequent September 2010 
letter satisfied the Board's remand request that the Veteran be 
provided with updated VCAA notice. 

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  

In August 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) to attempt to obtain copies of Social 
Security Administration (SSA) records and an addendum opinion 
addressing whether the Veteran had a diagnosis of PTSD that met 
all the criterion of the DSM-IV.  The requested records having 
been obtained and requested addendum opinion having been 
afforded, the Board finds that the requirements under Stegall v. 
West, 11 Vet. App. 268 (1998), have been met.  The issue now 
returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was initially 
afforded a VA examination with regard to the above stated issue 
in August 2007.  An addendum opinion was subsequently requested 
and was provided in a September 2010 VA report.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA opinions obtained in this case are adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claim's file.  In this regard the 
examiners in both the August 2007 VA examination and May 2009 VA 
addendum considered all of the pertinent evidence of record, to 
include VA and private treatment reports, as well as the 
statements of the Veteran, and provided a complete rationale for 
the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its August 2010 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

The Veteran seeks service connection for PTSD.  Over the years he 
has made numerous statements regarding the underlying stressor 
events.  Essentially, the Veteran has contended that he suffered 
from a sexual assault by his commanding officer while serving in 
Cuba.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

Controlling regulations also provide that a grant of service 
connection for PTSD requires the following: (i) if the evidence 
establishes a diagnosis of PTSD during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran 's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (ii) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence 
establishing a link between current symptoms and an in-service 
stressor; and (iv) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The 
provisions of 38 C.F.R. § 4.125(a) (2010) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With the above criteria in mind, the medical evidence of record 
indicates that the Veteran has PTSD, but it does not establish 
that it conforms to the DSM-IV as required by 38 C.F.R. § 
3.304(f).  The Board notes that the Veteran provided private 
treatment records dated February 2006 and April 2006 that provide 
a diagnosis of PTSD and depression.  There is no indication in 
the reports, however, that the examiner's diagnosis is based on 
the DSM-IV.  Indeed there is very little explanation or rationale 
for the diagnosis in the private treatment reports.  

The record also contains VA psychotherapy and social work 
assessments dating from September 2006 to October 2008 which 
provide a diagnosis of PTSD or note that the Veteran suffers from 
PTSD symptomatology.  However, again, none of the records, 
including those that provide a diagnosis rather than just stating 
the Veteran is suffering from PTSD symptoms, indicate that the 
Veteran was examined in line with the DSM-IV criteria.  The Board 
acknowledges a November 2006 VA mental health note which provides 
an Axis I diagnosis of PTSD; however the examiner notes that the 
diagnosis is as per the Veteran's report and the report does not 
address any of the criteria for DSM-IV diagnosis.

The record also contains treatment reports that show the Veteran 
being diagnosed with a number of psychiatric disorders other than 
PTSD.  In this regard, the Board notes an April 2006 VA social 
work assessment that provides a diagnosis of generalized anxiety 
as a result of military sexual trauma.  The Board further 
observes an August 2006 VA psychiatry consultation report which 
noted that the Veteran had been screened for PTSD in May 2005 and 
August 2006 scoring 0/4 and 3/4, respectively with regard to PTSD 
criterion under DSM-IV.  As such the Board notes that the Veteran 
failed to meet all the criteria for a PTSD diagnosis.  Finally 
the August 2006 examiner diagnosed the Veteran on Axis I with 
major depression, single episode and anxiety related to military 
sexual trauma.  The Veteran was again evaluated and assessed with 
a diagnosis other than PTSD under the DSM-IV in an April 2008 VA 
mental health note treatment report.  The examiner in that 
evaluation diagnosed the Veteran on Axis I with major depression, 
single episode related to military sexual trauma.  

The Veteran was afforded a VA examination in August 2007 in which 
he was diagnosed on Axis I with anxiety disorder not otherwise 
specified.  At that time, the examiner went through each of the 
four criteria for PTSD under the DSM-IV.  Upon evaluation the 
examiner noted that the Veteran met three of the four criteria.  
In this regard the Veteran did experience a traumatic event the 
reaction to which involved intense fear, helplessness, or horror 
(Criteria A); persistent re-experiencing of the event (Criteria 
B); and persistent symptoms of increased arousal such as 
hypervigilance and hyperstartle response (Criteria D).  However, 
the examiner determined that the Veteran did not exhibit 
persistent avoidance of stimuli associated with the trauma 
(Criteria C).  Specifically the examiner notes that the Veteran 
has a clear memory for the traumatic incidents, but denies any 
diminished interest in activities, significant feelings of 
detachment from others, restrictive range of affect, or sense of 
foreshortened future.  As the Veteran failed to meet Criteria C, 
the examiner determined that the Veteran, while suffering from 
some PTSD symptoms, does not meet the DSM-IV requirements for a 
PTSD diagnosis.  

Given the conflicting diagnoses, an addendum opinion was 
requested to reconcile the varying evidence.  In this regard, a 
September 2010 VA addendum opinion was provided in which a VA 
psychologist opined that the August 2007 VA examiner's assessment 
was correct.  The Board notes that the reviewing VA psychologist 
reviewed the entire claim's file including claims by the Veteran 
and his representative.  Specifically the reviewing psychologist 
noted that the August 2007 VA examiner was correct in providing 
the diagnosis of anxiety disorder not otherwise specified because 
per the DSM-IV, the Veteran did not meet all the necessary 
criteria for a PTSD diagnosis and the anxiety disorder diagnosis 
addressed all the PTSD symptoms that the claimant has been 
experiencing.  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing Madden, recognized that the Board 
had inherent fact-finding ability.  In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence.  See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In its assessment of medical 
evidence, the Board can favor some medical evidence over other 
medical evidence so long as the Board adequately explains its 
reasons for doing so.  See Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  The probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

As noted above, the August 2007 VA examiner clearly evaluates the 
Veteran with regard to the DSM-IV criteria and provides a 
detailed rationale with regard to the stated determination of 
each evaluation.  While the Board acknowledges that there are 
several VA and private treatment reports that provide a PTSD 
diagnosis or note that the Veteran suffers from PTSD 
symptomatology, none of those treatment reports provides a 
detailed analysis explaining the Veteran's symptomatology with 
respect to the criterion required to establish a PTSD diagnosis 
under the DSM-IV.  Additionally, the September 2010 VA addendum 
opinion concurred with the August 2007 VA examiner's opinion 
after reviewing the entire record including the other treatment 
reports providing a PTSD diagnosis.  As such, the Board finds 
that the August 2007 VA examination, to include the September 
2010 addendum opinion, provides the most competent and credible 
evidence with regard to whether the Veteran suffers from PTSD as 
defined in the DSM-IV.  Accordingly, the Board finds that the 
preponderance of the evidence supports a conclusion that the 
Veteran did not have a credible diagnosis of PTSD under the DSM-
IV at any time during the pendency of his appeal.

Furthermore, while the Veteran and his representative as lay 
persons are competent to report on the claimant's symptoms 
because this requires only personal knowledge as it comes to them 
through their senses, they are not competent to provide a 
specific diagnosis of PTSD under the DSM-IV because such an 
opinion requires medical expertise which they do not have.  See 
Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability).  The Board also 
finds more credible the opinion by the medical expert at the 
August 2007 VA examination and September 2010 addendum that the 
Veteran did not have a diagnosis of PTSD in accordance with the 
DSM IV than these lay claims.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with PTSD that met the 
DSM-IV criteria at any time during the pendency of his appeal.  
See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, entitlement to service 
connection for PTSD must be denied.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304(f). 

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER


Service connection for PTSD is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


